Citation Nr: 0817001	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
RO in St. Louis, Missouri, which denied service connection 
for PTSD.

In December 2005, the veteran withdrew his earlier request 
for a hearing in his case; as such, the Board may proceed 
with appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he suffers from PTSD as a result of 
in-service sexual trauma.  He contends that the incident 
occurred sometime between November 1978 and January 1979 at 
Subic Bay in the Philippines where he was temporarily 
stationed at the time.  Specifically, the veteran alleges 
that he was held at knife-point by three men who threatened 
his life, and that he was beaten and raped by these men.  
After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

During the pendency of the current claim on appeal involving 
military sexual trauma (MST), VA sent the veteran a duty to 
assist letter in June 2003.  Along with this letter, VA 
provided the veteran a VA Form 21-4138, Statement in Support 
of Claim; and a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
VA also requested the veteran's service personnel file and 
medical records.  Service personnel records and service 
medical records are associated with the claims file; however, 
the records are incomplete.  An October 2003 response from 
the National Personnel Records Center (NPRC) indicates that 
the veteran's complete 201 file cannot be found.  In 
addition, the veteran's service medical records only contain 
his dental records.  Under such circumstances, VA has a 
heightened duty to assist by pursuing alternative sources of 
evidence to support the veteran's claim.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

In cases involving PTSD based on stressors associated with 
MST, VA is required to follow specific development actions, 
as explained below.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1MR (Formerly 
Manual M21-1) specifically address the types of documentation 
that may be used to corroborate the occurrence of a stressor 
where the alleged stressor event is physical or sexual 
assault.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 
(1997); M21-1MR, IV.ii.1.D.17.g and III.iv.4.H.30.b; see also 
YR v. West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3).  VA must make all reasonable efforts to obtain 
the relevant evidence.  38 C.F.R. § 3.159(c).  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(3).

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.  This form provides notice consistent with 
requirements under 38 C.F.R. § 3.304(f)(3).  VA has not 
provided the veteran this new form. The new form identifies 
additional types of documentation that may be used to 
corroborate the occurrence of a stressor involving sexual 
assault, and it lists additional behavior changes or 
experiences that might occur following a sexual assault.  On 
remand, the AOJ should send the veteran a VA Form 21-0781a in 
order to provide appropriate notice and to request that the 
veteran complete the form.

In light of the additional notice to be provided consistent 
with 38 C.F.R. § 3.304(f)(3), including as contained in VA 
Form 21-0781a to be sent to the veteran, the AOJ should also 
provide the veteran another opportunity to identify any 
pertinent medical treatment providers.

As noted above, the claims file is missing service personnel 
records and service medical records which may be relevant to 
the current claim on appeal.  On remand, the AOJ should make 
reasonable efforts to explore alternative sources of evidence 
that might provide corroboration for the veteran's assertion 
that he was sexually assaulted at Subic Bay and treated 
thereafter at the hospital on base.  In particular, an 
attempt should be made to verify, e.g., through unit records, 
whether the veteran was, in fact, temporarily assigned to 
Subic Bay and, if so, the dates of such assignment.  

The Board further notes that VA treatment records, which 
reveal diagnoses of depression and an anxiety disorder, have 
been associated with the claims file.  Significantly, a May 
2003 VA treatment record indicates that the veteran is 
receiving 100 percent disability benefits from the Social 
Security Administration (SSA).  The basis of this SSA award 
is not revealed in the record, and records relevant to the 
veteran's application for SSA benefits, to include the award 
letter, are not a part of the claims file.  When VA has 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002); Baker v. West, 11 Vet. App. 163, 169 
(1998).  A remand is required in order for VA to fulfill its 
duty to assist by obtaining these outstanding SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National 
Personnel Records Center (NPRC), and any 
other appropriate service department 
offices, and request that a search be 
conducted for all non-dental medical 
records (including copies of any Mental 
Health Clinic records), unit records and 
any other records pertaining to the 
veteran during his period of service from 
July 1975 to August 1979.  If more 
details are required to conduct such a 
search, the veteran should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  
If the records are not obtainable, the 
AOJ should render a specific finding that 
further efforts to obtain such records 
would be futile. 

2.  The AOJ should obtain from the Social 
Security Administration (SSA) copies of 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that 
claim.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.  

3.  In accordance with the provisions of 
M21-1MR, IV.ii.1.D.17.g and 
III.iv.4.H.30.b, the AOJ should again 
send the veteran an appropriate stressor 
development letter.  The veteran should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.

The AOJ should also send the veteran a VA 
Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request that he 
complete it with as much specificity as 
possible. The AOJ should inform the 
veteran that if he fails to return any 
form that would provide details regarding 
the in-service stressor events or fails 
to provide information useful to 
verifying this event, VA will have no 
choice but to proceed to decide the case 
based on the evidence of record.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

4.  Concurrent with the ordered notice 
action in the preceding paragraph, the 
AOJ should ask the veteran to identify 
any pertinent medical treatment providers 
that have treated him for psychiatric 
symptoms.  The AOJ should, through 
appropriate means, seek to obtain any 
identified medical records. 

5.  Upon receipt of SSA's response, the 
response from NPRC and any other service 
department offices, and the veteran's 
response to the development ordered in 
paragraphs three and four above, the AOJ 
should undertake any and all further 
development action indicated by the 
evidence of record, to include, if 
warranted, scheduling a VA psychiatric 
examination.

Specifically, the AOJ should review the 
updated claims file and determine if 
there is evidence of behavior changes 
following the claimed assaults, 
consistent with such changes cited in 38 
C.F.R. § 3.304(f)(3).  If so, the AOJ 
should submit any such evidence received 
to an appropriate medical or mental 
health professional for an opinion as to 
whether that evidence indicates that a 
sexual assault occurred. If so, the AOJ 
should then schedule a complete VA 
psychiatric examination to address the 
claim on appeal.

If, and only if, such opinion indicates 
that a sexual assault did occur should 
the AOJ schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorders.  The claims file 
should be made available for review of 
pertinent documents therein, and the 
report should reflect that such review 
occurred.  The examiner should diagnose 
all current psychiatric disorders.  The 
examiner should also provide a medical 
opinion as to whether it is likely 
(greater than 50 percent probability), 
unlikely (less than 50 percent 
probability), or at least as likely as 
not (50 percent or greater probability) 
that any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's period of service, to include 
as a result of sexual trauma.  A 
rationale should be provided for any 
opinion advanced.  If the examiner cannot 
form an opinion without resorting to mere 
speculation, the examiner should so state 
and provide an explanation for that 
conclusion.

6.  Thereafter, the AOJ should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an applicable time to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

